Citation Nr: 1722968	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-09 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for diverticulosis with diverticulitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1978 to July 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In October 2016, a hearing was held before the undersigned in Washington, D.C.; a transcript of the hearing is associated with the record.  [The Veteran had also initiated appeals of denials of service connection for an esophageal disability, erectile dysfunction, earache disability, toenail fungus, bilateral knee arthritis, acute respiratory distress syndrome, left foot frostbite, chronic cough, urinary frequency, and dermatitis.  However, an interim (March 2012) rating decision granted service connection for urinary frequency and dermatitis and the Veteran's April 2012 substantive appeal expressly limited his appeal to the issue of service connection for diverticulitis of the colon.] 


FINDING OF FACT

It is reasonably shown that the Veteran's diverticulosis with diverticulitis had its onset in service.


CONCLUSION OF LAW

Service connection for diverticulosis with diverticulitis is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 








REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: a present disability (for which service connection is sought); incurrence or aggravation of a disease or injury in service; and a causal relationship between the claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The determination as to whether these requirements are met is based on analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

On November 1977 enlistment examination, the Veteran's abdomen and viscera were normal on clinical evaluation.  His service treatment records (STRs) show that he complained of abdominal pain and having bloody stools on multiple occasions.  An August 2005 treatment record notes he had diverticulitis that was resolving.  An October 2005 CT scan showed extensive diverticulosis with diverticulitis.  In March 2008, he complained of abdominal pain.  An April 2008 treatment note lists diverticulitis of the colon as a problem.  On April 2008 service separation examination, the examiner checked the appropriate box to indicate the abdomen and viscera were clinically evaluated as normal, but listed a history of diverticulosis with diverticulitis as a defect and diagnosis.  A May 2008 treatment note lists diverticulitis of the colon as a problem.  

On July 2008 VA examination, there was no diagnosis of diverticulosis.  The examiner explained there was no pathology to render a diagnosis, but separately noted imaging may have showed the Veteran had diverticuli three years earlier.  The examiner noted the Veteran denied gastrointestinal symptoms.  

Private treatment records show the Veteran continued to complain of abdominal pain following separation from service.  January 2011 colonoscopy revealed diverticulosis in the colon.  A November 2012 CT scan showed colon diverticula.  June 2014 private colonoscopy showed diverticulosis.  Diverticulitis was diagnosed.  

At the October 2016 Board hearing, the Veteran testified he continued to have abdominal pain and the passing of blood following his retirement from service.  He explained the symptoms appear periodically and probably were not occurring during the July 2008 VA examination.  

The Veteran has a diagnosis of diverticulosis with diverticulitis.  The Board recognizes such disability was not diagnosed on July 2008 VA examination, but a diagnosis has since been made based on the results of multiple imaging studies.  His STRs show diverticulosis with diverticulitis was diagnosed based on a CT scan in service.  Therefore, what he must still show to establish service connection for diverticulosis with diverticulitis is that such disability is related to his service, to include his documented treatment for diverticulosis with diverticulitis therein.

During service, the Veteran began manifesting complaints that culminated in his diagnosis of diverticulitis with diverticulosis.  One way of establishing service connection is by showing that a disability became manifest in service, and symptoms have persisted since.  He is competent to testify as to the symptoms he experiences.  See 38 C.F.R. § 3.159 (a)(2).  The Veteran's statements, to include the testimony provided during the October 2016 Board hearing reporting a continuity of symptoms since service, are considered forthright and credible.  His explanation that his gastrointestinal symptoms are periodic (not constant) do not conflict with his treatment records and explain why he did not report such symptoms on July 2008 VA examination.  Resolving remaining reasonable doubt in his favor, as required (see 38 C.F.R. § 3.102), the Board finds that the competent evidence of record reasonably supports the Veteran's claim, and that service connection for diverticulosis with diverticulitis is warranted.


ORDER

Service connection for diverticulosis with diverticulitis is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


